DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 4-7, 10, 11, 14, 15, and 26-34 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 10, 11, 14, 15, and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Selvaraj et al., (WO2015/057938), in view of Barroso-Sousa et al., “Clinical Development of the CDK4/6 Inhibitors Ribociclib and Abemaciclib in Breast Cancers,” Breast Care 2106;11:167-173 (June 22, 2016), in view of Chen et al., (US2016/0184311), in view of Dieci et al., “Fibroblast Growth Factor Receptor Inhibitors as a Cancer Treatment: From a Biologic Rationale to Medical Perspectives,” Cancer Discovery (March 2013), in view of French et al., “Targeting FGFR4 Inhibits Hepatocellular Carcinoma in Preclinical Mouse Models,” PLoS ONE May 2012, Vol. 7, Issue 5, and in view of Turkington et al., “Fibroblast growth factor receptor 4 (FGFR4): a targetable regulator of drug resistance in colorectal cancer,” Cell Death and Disease (2014).
the claimed agent and pharmaceutically acceptable salts thereof for use in treating hepatocellular carcinomas as an FGFR4 inhibitor. See abstract and compounds 108, p20.  Prior art claim 20 is directed to treating hepatocellular carcinoma with a claimed compound and can have altered FGFR4 or FGF19 status. See prior art claims 20 and 23, e.g.  Compound 108 is used in a concentration of 12.5 mg/kg to 50 mg/kg. See Figures 1-3.  In a 70 kg human, this would equate to 875 mg per day to 3500 mg per day.
	Selvaraj does not teach combination therapy with a CDK4/6 inhibitor.
	Barosso-Sousa teaches that the only FDA approved CDK4/6 inhibitor is palbociclib and abemaciclib and ribociclib are in development. See p167-168, bridging par.  Dosages range from 125 mg daily to 600 mg daily. See Table 1.
	Chen teaches administering a CDK4/6 inhibitor treat hepatocellular carcinoma.  The CDK4/6 inhibitor can be palbociclib. See prior art claims 1, 7, 22, and 23 e.g.
	"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Dieci teaches: “These findings may represent the basis for the development of novel drug combinations, including an FGFR inhibitor and a CDK4 inhibitor.” P275, 4th full par.  More specifically, Dieci explains: 
Targeted drugs may not be the only potential candidates for association with anti-FGFRs, as preclinical assays found increased levels of FGFR4 in chemotherapy-resistant breast cancer cell lines as a result of ectopic endogenous expression. Indeed, treatment with an anti-FGFR4 antibody restored sensitivity to chemotherapy-induced apoptosis.

 FGFR4 is the predominant hepatocyte in humans.  FGFR4 is overexpressed in HCCs.  Ectopic expression of the FGFR4 ligand promotes hepatocellular dysplasia and proliferation. See p9. 
	Turkington explains: FGFR4 is a targetable regulator of chemo-resistance in colorectal cancer as well. See abstract.  FGFR4 is known to be overexpressed in prostate, breast, pancreatic, pituitary, hepatocellular, and gynecological tumors.  “Considering the role of FGFR4 in resistance to DNA damaging agents and the efficacy of disrupting FGF19-FGFR4 signaling in colon cancer, both in vitro and in vivo, we hypothesized that inhibition of FGFR4 represents a novel strategy for overcoming drug resistance in CRC.”  FGFR4 “synergistically” enhances the effect in a panel of colon cancer cells. See p2, 4th full par.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Selvaraj, Barroso-Sousa, and Chen.  Further, Dieci, Turkington, and French provide additional motivation to combine an FGFR4 inhibitor with a CDK4/6 inhibitor.  One would be motivated to do so because the claimed agents are each taught to independent treat HCC.  Even further, the combination of an FGFR4 inhibitor and a CDK4/6 inhibitor is specifically suggested.  Such suggestion is based in part on the known resistance to chemotherapeutic agents that FGFR4 is known to confer on cancer cells and FGFR4 is known to be overexpressed in HCCs.  Turkington shows a synergistic effect of chemotherapeutic agents when inhibiting FGFR4.  As such, there is a reasonable and predictable expected of success in arriving at the claimed combination and method for treating HCC.  
	With respect to the claimed dosages, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the ranges claimed are similar to those taught and the claimed agents are known result-effective variables that are taught to effectuate specific mechanisms of action within a subject.  As such arriving at a dosage that optimally inhibits CDK4/6 and optimally inhibits FGFR4 would require nothing more than routine experimentation.  It is not a patentable distinction to administer agents known to work well together and potentially synergistically in separate dosage forms, the same dosage form, or sequentially.  
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/JARED BARSKY/Primary Examiner, Art Unit 1628